DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant's oath/declaration had been reviewed by the Examiner and is found to
conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statements (IDS) were submitted on 03/09/21, 12/17/20, and 07/20/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Non-Statutory Double Patenting 
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-10 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claims 1, 4-7, 10-13, and 15 of U.S. Patent No (10,715,804 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 1-10 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent and the instant/present application are claiming common subject matter, as follows:
Claims 1-10 recite substantially all of claimed features as further recited in the patented claims 1, 4-7, 10-13, and 15.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Therefore, claims 1-10 do fall within the classes set forth in the nonstatutory (obviousness-type) double patenting rejection as set forth above.








Allowable Subject Matter
6.	Claims 1-10 are allowed on merits, but contingent upon overcoming the nonstatutory (obviousness-type) double patenting rejection as discussed above.

7.	Independent claims 1-2, 5-7, and 10, and corresponding dependent claims 3-4 and 8-9 (by virtue of dependencies) are allowed (claims 1-10 based on the contingency as discussed above) as having incorporated the allowable subject matter (novel features) as discussed below. 
For independent claims 1 and 5:
An encoding apparatus/method, at least comprising:
an encoding unit configured to encode an input image by a non-reversible encoding method;
a database configured to register a plurality of texture components;
a separation unit configured to separate a low frequency component of the input image from the input image;
a basis synthesis unit configured to generate a restoration component for each texture component of the plurality of texture components registered in the database, 
wherein the restoration component restores a texture component of the input image, and
a match component determination unit configured to determine, as a match component, the restoration component whose error with respect to the input image is a minimum from among a plurality of restoration components generated for the plurality of texture components registered in the database.
For independent claims 2 and 6:
An encoding apparatus/method, comprising:
an encoding unit configured to encode an input image by a non-reversible encoding method;
a database configured to:
register a plurality of texture components; and
register a plurality of bases of the plurality of texture components, wherein the plurality of bases is obtained based on conversion of each texture component of the plurality of texture components into a basis; 
a registration unit configured to:
register a basis of the texture component into the database; 
temporarily register the basis of the texture component of the plurality of texture components of the input image as a basis of a new texture component into the database; and
definitively registers the basis of the new texture component where a given condition is satisfied; and
a transmission unit configured to transmit identification information and encoded data.
For independent claims 7 and 10:
A decoding apparatus/method, at least comprising:
a reception unit configured to receive encoded data and identification information from an encoding apparatus, wherein
the encoded data is obtained by encode of an input image by a non-reversible encoding method,
the identification information is for identification of a match component that is a texture component that matches with the input image,
the match component corresponds to a restoration component whose error with respect to the input image is a minimum from among a plurality of restoration components generated for a plurality of texture components, and
the plurality of restoration components is generated by the encoding apparatus based on a first basis synthesis in which a first decoded image and a basis of a texture component of the plurality of texture components are used.
The prior art of record fails to anticipate or make obvious the novel features (extra emphasis added on the underlined claims limitations) as specified in claims 1, 8, and 9.
Accordingly, if the nonstatutory (obviousness-type) double patenting rejections are overcome, the application would be placed in a condition for allowance. 

Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Huang et al (2013/0266079 A1), Method for assisting in video compression using rotation operation and image capturing device.
B)	Ebrahimi (5,835,237), Video signal coding apparatus/method, and video signal decoding apparatus.



9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

10.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/SHAWN S AN/Primary Examiner, Art Unit 2483